Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
       Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
1.    A method for providing content to a customer, the method comprising:

receiving a plurality of customer body measurements from the customer; receiving a plurality of host body measurements from each of a plurality of hosts; matching the customer with one of the plurality of hosts based on at least some of the plurality of customer body measurements and at least some of the plurality of host body measurements from each of the plurality of hosts;

 

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that there may be a link, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “transmitting, receiving sorting and presenting modeled clothing items” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
1.    A method for providing content to a customer, the method comprising:

receiving a plurality of customer body measurements from the customer;
receiving a plurality of host body measurements from each of a plurality of hosts;
 matching the customer with one of the plurality of hosts based on at least some of the plurality of customer body measurements and at least some of the plurality of host body measurements from each of the plurality of hosts;
providing, to the customer, content or a link to content that includes the matched one of the plurality of hosts curating a clothing item available for purchase by the customer. 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional element of a link, are recited at a high-level of generality (i.e., as a generic link performing a generic link function of transmitting and receiving information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as links).  For example, stating that information may be linked as an option, only generally links the commercial interactions and management of relationships or interactions between people to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receives data from a user and a curator and providing matching results) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. store commodity identification in association with requester identification) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 14 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 2-13,15-17 are dependencies of claims 1 and 14. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
receiving a sizing guide associated with the clothing item available for purchase, the sizing guide comprising a plurality of measurements or measurement ranges for the clothing item, and wherein matching the customer with one of the plurality of hosts comprises matching the customer with one of the plurality of hosts based on at least some of the plurality of customer body measurements, at least some of the plurality of host body measurements from each of the plurality of hosts, and the sizing guide.
receiving actual dimensions of the clothing item available for purchase, and wherein matching the customer with one of the plurality of hosts comprises matching the customer with one of the plurality of hosts based on at least some of the plurality of customer body measurements, at least some of 
wherein matching the customer with one of the plurality of hosts comprises matching the customer with one of the plurality of hosts based on at least some of the plurality of customer body measurements, at least some of the plurality of host body measurements from each of the plurality of hosts, and key measurements associated with the clothing item.
wherein matching the customer with one of the plurality of hosts comprises matching the customer with one of the plurality of hosts based on at least some of the plurality of customer body measurements, at least some of the plurality of host body measurements from each of the plurality of hosts, key measurements associated with the clothing item, and additional body measurements deemed important by the host.
wherein providing, to the customer, content or a link to content comprises providing an image that depicts the matched one of the plurality of hosts wearing the clothing item.
wherein providing, to the customer, content or a link to content comprises providing a video stream that depicts the matched one of the plurality of hosts wearing the clothing item.
wherein the content comprises the matched one of the plurality of hosts describing or evaluating the clothing item or its fit.
wherein the clothing item comprises an apparel clothing item, a footwear clothing item, or an accessory clothing item.
receiving an order, from the customer, for a purchase of the clothing item.
providing the customer with information that compares the customer body measurements to the host body measurements.
providing the customer with a direct purchasing option to purchase the clothing item.
providing the customer with an indirect purchasing option to purchase the clothing item.
wherein the item is a beauty item.
wherein the plurality of host factors comprises an eye color of the host, a hair color of the host, a skin tone of the host, a skin color of the host, a skin complexion of the host, or a skin condition of the host and wherein the plurality of customer factors comprises an eye color of the customer, a hair color of the customer, a skin tone of the customer, a skin color of the customer, a skin complexion of the customer, or a skin condition of the customer.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,6,9-14 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ko US (PG PUB 20180150898).

In regards to claim 1, Ko discloses a method for providing content to a customer, the method comprising:
receiving a plurality of customer body measurements from the customer (Ko, Abstract, user/customer enters body measurements into the system);

matching the customer with one of the plurality of hosts based on at least some of the plurality of customer body measurements and at least some of the plurality of host body measurements from each of the plurality of hosts (Ko, para 0009, “recommending an online product of the present inventive concept, purchase information of another user which has a body size similar to the user is provided to the user so that the user may easily purchase the product in size and matched well with the user”);
providing, to the customer, content or a link to content that includes the matched one of the plurality of hosts curating a clothing item available for purchase by the customer (Ko, para 0012, “recommending an online product of the present inventive concept, an image of another user which has a body size similar to a user wearing the product to the user so that the user may easily purchase the product”).

In regards to claim 6, Ko, teaches wherein providing, to the customer, content or a link to content comprises providing an image that depicts the matched one of the plurality of hosts wearing the clothing item (Ko, para 0035, “user purchases a product after watching the image of the similar model wearing the product which is uploaded by the similar model. In an exemplary embodiment, the point providing module 226 may be configured to provide the point to the similar model in response to purchase of the 

In regards to claim 2, Ko teaches receiving a sizing guide associated with the clothing item available for purchase, the sizing guide comprising a plurality of measurements or measurement ranges for the clothing item, and wherein matching the customer with one of the plurality of hosts comprises matching the customer with one of the plurality of hosts based on at least some of the plurality of customer body measurements, at least some of the plurality of host body measurements from each of the plurality of hosts, and the sizing guide (Ko, para 0034, “a product information searching module 224. In an exemplary embodiment, the product information searching module 224 may be configured to search the model based product information based on the information of the similar model having the body size similar to the body size of the present user. In an exemplary embodiment, the product information searching module 224 may be configured to search the model based product information based on at least one similar model. For example, the model based product information may include the information of at least one product which is purchased by the similar model. In an exemplary embodiment, information of at least one product which is purchased by the similar model may include at least one of a name of the product, a price of the product, a size of the product, an image of the product, a review for at least one of the products and an image of the similar model wearing at least one of the products).

In regards to claim 6, Ko teaches wherein providing, to the customer, content or a link to content comprises providing an image that depicts the matched one of the plurality of hosts wearing the clothing item (Ko, para 0009, “providing an image of another user which has a body size similar to the user wearing the product to the user “).

In regards to claim 9, Ko teaches wherein the clothing item comprises an apparel clothing item, a footwear clothing item, or an accessory clothing item (Ko, para 0049, host id modeling a t-shirt).

In regards to claim 10, Ko teaches receiving an order, from the customer, for a purchase of the clothing item (Ko, para 0027, “The user may purchase the online product using web based support services provided by the online product recommending apparatus 100”).

In regards to claim 11, Ko teaches providing the customer with information that compares the customer body measurements to the host body measurements (Ko, para 0045, customers measurements are compared to others and only curators that match are provided to the customer).

In regards to claim 12, Ko teaches providing the customer with a direct purchasing option to purchase the clothing item (KO, FIG 3, item s309, user is given opportunity to purchase and then become a curator).

In regards to claim 13, Ko teaches providing the customer with an indirect purchasing option to purchase the clothing item (Koo, para 0006, customer may make purchase at and offline brick and mortar store after watching the curator online).

In regards to claim 14, Ko teaches a method for providing content regarding an item to a customer, the method comprising:
receiving a plurality of customer factors of the customer, wherein the plurality of customer factors are relevant to the item and characteristic of the customer;
receiving a plurality of host factors of each of a plurality of hosts, wherein the plurality of host factors are relevant to the item and characteristic of the respective host;
matching the customer with one of the plurality of hosts based on at least some of the plurality of customer factors and at least some of the plurality of host factors from each of the plurality of hosts;
providing, to the customer, content or a link to content that includes the matched one of the plurality of hosts curating the item available for purchase by the customer (see response to claim 1).

In regards to claim 17, Ko teaches wherein the item is a clothing item (see response to claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3,4,5 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of McBryer (US PG PUB 20160019624.

In regards to claim 3, Ko teaches matching the customer with one of the plurality of hosts comprises matching the customer with one of the plurality of hosts based on at least some of the plurality of customer body measurements, at least some of the plurality of host body measurements from each of the plurality of hosts, but does not specifically mention receiving actual dimensions of the clothing item available for purchase, and matching uses the actual dimensions. McBryer teaches receiving actual dimensions of the clothing item available for purchase, and matching uses the actual dimensions (McBryer, para 0013, “guiding the purchase of clothing articles, comprising: a user profile comprising (i) a data entry interface adapted to receive user preference data including clothing article sizing parameters, clothing article color preferences, and clothing article style preferences; (ii) a sharing feature enabling a user to share user preference data with other user-selected users; a manufacturer sizing database stored on a computer readable medium and containing clothing article dimensions; and a manufacturer sizing chart database stored on a computer readable medium and containing two dimensional printable 1:1 scale images which may 

In regards to claim 4, the combination of Ko and McBryer teach wherein matching the customer with one of the plurality of hosts comprises matching the customer with one of the plurality of hosts based on at least some of the plurality of customer body measurements, at least some of the plurality of host body measurements from each of the plurality of hosts, and key measurements associated with the clothing item McBryer, para 0027, “an embodiment may contain dimensional data for each article from each manufacturer, so that the embodiment can determine, for example, that a user having a particular shoulder span, torso length, arm length, and neck circumference would fit a size "L" of a Brand X men's shirt. If the user has also indicated a preference for certain colors, patterns, and/or styles then the embodiment may recommend products that will fit the user, and that the user will likely find appealing”).

In regards to claim 5, the combination of Ko and McBryer teach wherein matching the customer with one of the plurality of hosts comprises matching the customer with one of the plurality of hosts based on at least some of the plurality of .

Claims 7,8 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Yarvas (US PG PUB 20170091844).

In regards to claim 7, Ko teaches capturing a host wearing an apparel product that a customer is interested in purchasing, but does not specifically mention providing a video stream that depicts the matched one of the plurality of hosts wearing the clothing item. Yarvis teaches providing video content from a merchant server being served to a customer related to an apparel item. It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in Ko, having the host record the image data as a video uploaded to the merchant server for distribution to a 

In regards to claim 8, the combination of Ko and Yarvis teach wherein the content comprises the matched one of the plurality of hosts describing or evaluating the clothing item or its fit (Yarvis, FIG 3, item 135, reason for return) .

Claims 15,16 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Aluru (US PG PUB 20190266806).

In regards to claim 15, Ko teaches a plurality of items worn by a host for display to a customer, but does not specifically mention that item is a beauty item. Aluru in the same field of recommending items to a user teaches that a beauty item is displayed in an image from a host avatar (Aluru, para 0062, “In addition to apparel, the user may be also be able to select different accessories (e.g., hairstyles, earrings, sunglasses, etc.) and cosmetics (e.g., lipsticks, eye liners, etc”)’. It would have been obvious to a person having ordinary skill in the art at the time of the invention to include in Ko, the item is a beauty item as is taught by Ko, since this will allow for additional typed of items to be evaluated and add to the systems functionality where a separate system would not be required when purchasing products other than an apparel items..

In regards to claim 16, the combination of Ko and Aluru teach wherein the plurality of host factors comprises an eye color of the host, a hair color of the host, a skin tone of the host, a skin color of the host, a skin complexion of the host, or a skin condition of the host and wherein the plurality of customer factors comprises an eye color of the customer, a hair color of the customer, a skin tone of the customer, a skin color of the customer, a skin complexion of the customer, or a skin condition of the customer (Aluru, para 0102, skin color).


Discussion of additional Cited Art
	(i) US PG PUB 20170083789 to Shah teaches “A system and method for clothing matching is provided. The clothing matching system automatically processes the captured image of the user once the image is captured and identifies a face region, a torso region, and a bottom region of the user from the captured image. The clothing matching system further identifies (i) colour coordination and contrast of the captured image, (ii) a dress colour and a pattern of clothes of the user in the captured image, (iii) a body type of the user, and (iv) a skin tone of the user in the captured image. The clothing matching system communicates information related to the captured image to the server. The server receives and compares the information related to the captured image of the user with the training images/patterns stored in the ML model to compute a score for the captured image of the user for the dress combination” (abstract).
	(ii) US PG PUB 20160292765 to Jin teaches “Collecting dimension data (e.g., height, chest size, etc.) associated with users and leveraging the dimension data to 
	(i) US PG PUB 20160019626 to Pham teaches “predicting customer returns of purchased merchandise and offering suggestions to the customer for clothing size during the purchase process is described. The system makes use of data collection and historic purchase and return data to predict future purchase and return and makes suggestion to the customer to minimize customer returns, minimize cost of returns and maximize customer satisfaction” (abstract).
NPL	

(iv) Yuan et al teaches the use of avatars for fitting of clothing and also teaches producing facial tones on the avatar.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for

Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625